Title: From Benjamin Franklin to Thomas Jefferson, 6 May 1781
From: Franklin, Benjamin
To: Jefferson, Thomas


Dear Sir
Passy, May 6. 1781.
This will be delivered to your Excellency by Mr. Grieve, who goes to America with a View of establishing himself in the State of Virginia, where he has also some Business in which your Countenance & Protection may be of great Service to him. I beg leave to recommend him to you as a Gentleman, who has always been a Steady and serviceable Friend to our glorious Cause, and who will I doubt not make a valuable Citizen of the State over which you so worthily preside.
Permit me by this Occasion to mention again the Case of Mr. Paradies who married a Daughter of the late Col. Ludwell. His Affairs still detain him in England with his Wife; but their Intention is to go to Virginia as soon as possible; and as they have ever been firm in the Sentiments of good Americans, I hope their Absence will not be prejudicial to them. With the greatest Esteem & best Wishes for your Health & Happiness, I have the honour to be, Sir, Your Excellency’s most obedient and most humble Servant
B Franklin
His Exy. Govr. Jefferson
